DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention of Group I (claims 20-37) in the reply filed on May 31, 2022 is acknowledged.
Claim 43 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention of Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 31, 2022.

Specification
The disclosure is objected to because of the following informalities:
In paragraph [0008], “m an acceleration peak” should read “determining an acceleration peak”.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a power storage device” in claim 30.
Claim 8 reciting “power storage device” has been interpreted to invoke 112(f) as a means plus function limitation because of the non-structural term “device” and the functional language relating to “power storage” without reciting sufficient structure to achieve the power storage function.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The specification discloses in paragraph [0076] that the power storage device may include a battery, a capacitor, and any other power storage device known and used in the art”, further stating that the power storage device may be rechargeable.  The language in claim 30 will be interpreted as requiring the devices disclosed in paragraph [0076], or equivalents.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 27 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 27 recites “[the] external adjustment device of claim 18”, where claim 18 has been cancelled. Thus, claim 27 does not further limit the pending parent claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  For examination purposes, claim 27 will be interpreted as being dependent on claim 26 in order to provide sufficient antecedent basis for this limitation.

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 20-21, 30-31 and 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Quick et al. (US 2015/0272471 A1).
Regarding claim 20, Quick discloses an external adjustment device for non-invasively adjusting an implant, the external adjustment device (40; Figs. 2A-2B; para. [0025]) comprising: 
a controller (circuitry 62; Fig. 2A; para. [0027]); 
a motor (44; Fig. 2A; para. [0025]); and 
at least one magnet (54; Figs. 2A-2B) rotatably coupled to the motor (shown via shaft 46; Fig. 2A); 
wherein upon placing the external adjustment device in proximity to an adjustable implant (near implant 10, as shown in Fig. 2B) the at least one magnet is configured to magnetically couple with a permanent magnet (28; Fig. 2B) of the adjustable implant (magnet 54 couples with permanent magnet 28 of implant 10; Fig. 2B; para. [0026]); and 
wherein the upon a movement of the at least one magnet, the controller is configured to detect a magnetic coupling state of the at least one magnet with the permanent magnet of the adjustable implant (controller 62 uses induction coil 60 to detect slippage in the magnetic coupling between permanent magnet 28 of implant 10 and magnet 54 of external adjustment device 40, where slippage refers to slipping in the magnetic coupling state between the magnets when the permanent magnet 28 fails to rotate in accordance with the external magnetic field applied by magnet 54; para. [0005]-[0006], [0026]-[0028]).
Regarding claim 21, Quick discloses the external adjustment device of claim 20, wherein the magnetic coupling state detected by the controller is one of a coupled state and an uncoupled state (the slippage in the magnetic coupling state detected by controller 62 involves determining whether the magnets 54, 28 are in a coupled or uncoupled state; para. [0005]-[0006], [0026]-[0028]).
Regarding claim 30, Quick discloses the external adjustment device of claim 20, further comprising a power storage device (device 40 powered by batteries contained therein; para. [0027]).
Regarding claim 31, Quick discloses the external adjustment device of claim 30, wherein the power storage device is a battery (device 40 powered by batteries contained therein; para. [0027]).
Regarding claim 37, Quick discloses the external adjustment device of claim 20, wherein the controller is configured to prevent a change in a dimension of an implantable medical device beyond a pre-determined limit (controller 62 can receive input from the user on the desired change in length of the implant 10, e.g. distract 1 mm, and subsequently control the motor 44 to effect the change in length, thus requiring that the controller 62 halts operation of the motor to prevent a change in length beyond the pre-determined limit input by the user; para. [0027]).

Claims 20-23 and 32-34  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pool et al. (US 2009/0112263 A1).
Regarding claim 20, Pool discloses an external adjustment device for non-invasively adjusting an implant, the external adjustment device (1130; Figs. 10-14; para. [0097]) comprising: 
a controller (programmable logic controller (PLC) 1080; Fig. 14; para. [0120]); 
a motor (1132; Figs. 10-12; para. [0097]); and 
at least one magnet (1134, 1136; Figs. 13A-13D) rotatably coupled to the motor (motor 1132 imparts rotational movement to magnets 1134, 1136; para. [0097]); 
wherein upon placing the external adjustment device (1130) in proximity to an adjustable implant (distraction device 140 of Fig. 9, represented in Figs. 13A-13D via internal magnet 1064 thereof, in proximity to device 1130; para. [0103]) the at least one magnet is configured to magnetically couple with a permanent magnet of the adjustable implant (adjustment device magnets 1134, 1136 magnetically couple through tissue with internal magnet 1064; Figs. 13A-14; para. [0119]); and 
wherein the upon a movement of the at least one magnet, the controller is configured to detect a magnetic coupling state of the at least one magnet with the permanent magnet of the adjustable implant (PLC 1080 includes a sensor 1084 configured for detecting when a magnetic coupling state by detecting when the magnetic coupling between magnets 1134, 1136 and internal magnet 1064 has been lost; para. [0128]).
Regarding claim 21, Pool discloses the external adjustment device of claim 20, wherein the magnetic coupling state detected by the controller is one of a coupled state and an uncoupled state (PLC 1080, via sensor 1084, detects an uncoupled state when magnetic coupling is lost, and can conversely detect a coupled state; para. [0128]).
Regarding claim 22, Pool discloses the external adjustment device of claim 20, wherein the controller is configured to determine a rotational speed of the motor (PLC 1080 receives signals from a shaft encoder 1082 coupled with motor 1132, the shaft encoder 1082 being the same as an encoder 1175 that includes a light receiver 1178 generating signals that can be used to determine the rotational speed of the motor; Fig. 14; para. [0104], [0127]).
Regarding claim 23, Pool discloses the external adjustment device of claim 22, wherein the controller uses the rotational speed to determine the coupling state of the at least one magnet with the permanent magnet of the adjustable implant (PLC 1080 receives acoustic signals from sensor 1084 to determine the frequency of rotation, e.g. rotational speed, of the internal magnet 1064 of the adjustable implant device 140, where determining if the magnetic coupling state has been lost/uncoupled involves determining if the rotational speeds of the magnets observing the relationship between the internal magnet rotational speed with the rotational speed of the motor 1132 obtained via the shaft encoder 1082; Fig. 14; para. [0127]-[0128]).
Regarding claim 32, Pool discloses the external adjustment device of claim 20, comprising a memory (PLC 1080 considered to include a processor with a memory; para. [0120]).
Regarding claim 33, Pool discloses the external adjustment device of claim 20, comprising a display (1081; Fig. 14; para. [0128]) configured to communicate information to a user (display 1081 can be used to communicate error messages to a user; para. [0128]).
Regarding claim 34, Pool discloses the external adjustment device of claim 33, wherein the information communicated to the user comprises a magnetic coupling state of the at least one magnet with the permanent magnet of the adjustable implant (display 1081 can display an error message indicating when the magnetic coupling state between the magnets is lost/uncoupled; para. [0128]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 22 and 25 are rejected under 35 U.S.C. 103 as being obvious over Quick (US 2015/0272471 A1) in view of Pool (US 2009/0112263 A1).
Regarding claim 22, Quick discloses the external adjustment device of claim 20.
Quick discloses wherein the controller is configured to control the motor (controller 62 controls motor 44; Fig. para. [0027]-[0028]). 
However, Quick does not disclose wherein the controller is configured to determine a rotational speed of the motor.
Pool is considered analogous to the claimed invention because it is directed towards a controlled external adjustment device (1130; Figs. 10-14; para. [0097]), and it discloses wherein the controller is configured to determine a rotational speed of the motor (PLC 1080 receives signals from a shaft encoder 1082 coupled with motor 1132, the shaft encoder 1082 being the same as an encoder 1175 that includes a light receiver 1178 generating signals that can be used to determine the rotational speed of the motor; Fig. 14; para. [0104], [0127]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Quick’s controller to determine the rotational speed of the motor, as taught by Pool, because doing so would allow for a user, or software system, to better monitor operation of the external adjustment device to inform and ensure proper adjustment of the implant. 
Regarding claim 25, Quick and Pool, in combination, disclose the external adjustment device of claim 22, wherein the controller uses the acceleration of the motor to determine a stalling state of the at least one magnet with the permanent magnet of the adjustable implant (see Quick: controller 62 determines a stalled distraction state based on a voltage potential across an induction coil 60, and because the voltage signals from the induction coil 60 vary with changes in the speed of rotation of the magnet 54 that result from changes in rotational speed of the motor, i.e. acceleration of the motor, the controller 62 uses the acceleration of the motor to determine the stalled distraction state of the magnet 54 and the permanent magnet 28 of the implant 10; Figs. 2A-2B; para. [0030]-[0031], [0034]-[0035]; Examiner notes that acceleration is defined as the change in speed/velocity over time, corresponding to the varying rotational speed of the motor 44 and magnet 54).

Claim 24 is rejected under 35 U.S.C. 103 as being obvious over Pool (US 2009/0112263 A1) in view of Phillips et al. (US 2009/0198144 A1), hereinafter “Phillips”.
Regarding claim 24, Pool discloses the external adjustment device of claim 20.
However, Pool does not specifically disclose wherein the controller is configured to determine an acceleration of the motor. 
Phillips is considered to be analogous to the claimed invention because it is directed towards controlling a motor to rotate a magnet (see Fig. 1; para. [0176]), and it discloses wherein the controller is configured to determine an acceleration of the motor (controller 58 monitors and controls motor 72 to control rotation of magnet 2, via drive shaft 4, including monitoring/controlling the acceleration and/or deceleration of rotation of the motor 72; Fig. 1; para. [0176]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pool’s controller to be configured to determine acceleration, as taught by Phillips, because where Pool already teaches the controller being configured to determine a rotational speed of the motor (see Pool, para. [0104], [0120], [0127]), monitoring other parameters of the external adjustment device, including acceleration of the motor, would allow an operator to better monitor operation of the device to inform and ensure proper adjustment of the implant.

Claim 28 is rejected under 35 U.S.C. 103 as being obvious over Pool (US 2009/0112263 A1) in view of Hahn et al. (WO 2018/152203 A2).
Regarding claim 28, Pool discloses the external adjustment device of claim 20.
Pool discloses wherein the controller may be a separate component that is electrically connected to the external adjustment device (see para. [0120]).
However, Pool does not disclose wherein the controller is configured to wirelessly communicate with and control the motor.
Hahn is considered to be analogous to the claimed invention because it is directed towards an external positioning device (119; Fig. 1) that includes a motor (130; Fig. 1; para. [0078]) that interacts with an implant device (140; Fig. 1) , and it discloses wherein the controller (120; Fig. 1) is configured to wirelessly communicate with and control the motor (controller circuit 122 wirelessly communicates with and transmits control signals to motor 130 via communication link 151; Fig. 1; para. [0077]-[0078], [0083]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Pool’s controller to communicate with and control the motor via a wireless communication link, as taught by Hahn, because where Pool teaches the controller being a separate device as described above, wireless communication and control is a known alternate method for electrically connecting the controller with the motor. 

Claim 29 is rejected under 35 U.S.C. 103 as being obvious over Pool (US 2009/0112263 A1) in view of Kutlu (WO 2015/183225 A1).
Regarding claim 29, Pool discloses the external adjustment device of claim 20. 
Pool does disclose wherein the controller may be a separate component that is electrically connected to the external adjustment device (see para. [0120]).
However, Pool does not disclose the controller comprising a smartphone.
Kutlu is considered to be analogous to the claimed invention because it is directed towards remotely controlled bone adjustment devices, more particularly controlling a motor unit (see Figs. 6a-6b; page 6, lines 8-24; page 9, lines 11-19), and it discloses the controller comprising a smartphone (smartphone 10 includes operation software to control motor of motorized extension-shortening module 7 shown in Figs. 6a-6b; page 9, lines 11-19 and 27-34).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Pool’s controller to comprise a smartphone for remotely controlling and monitoring the motor, as taught by Kutlu, because such a modification would conveniently enable users to remotely monitor and control parameters of the external adjustment device via the smartphone, which can be provided with software capable to remotely control the motor unit operation; adjust the speed and operating time of the motor; transfer data relating to device situation, position, and other commands; record and store data; and provide printed and electronic output (see Kutlu, page 9, line 32 – page 10, line 24), all of which would assist a user in properly operating and/or monitoring operation of the external adjustment device.

Claims 35 and 36 are rejected under 35 U.S.C. 103 as being obvious over Pool (US 2009/0112263 A1).
Regarding claim 35, Pool discloses the external adjustment device of claim 33.
Pool discloses the display capable of communicating information regarding a dimension of the adjustable implant and a force on the adjustable implant (display 1081 of PLC 1080 considered capable of such; Fig. 14; para. [0120]).
Pool does not specifically teach wherein the information communicated to the user comprises an amount of change in at least one of: a dimension of the adjustable implant and a force on the adjustable implant.
However, Pool does disclose wherein the adjustment device and/or the controller is configured to store information regarding a dimension of the implant (see paragraphs [0120], [0126]-[0127]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured Pool’s display to communicate information to the user that comprises an amount of change in at least one of a dimension of and a force on the implanted, because doing so would allow an operator to benefit from being able to view various types of clinically relevant data, including a change in the dimension and/or force, as claimed, in order to better monitor operation of the external adjustment device to inform and ensure proper adjustment of the implant. 
Regarding claim 36, Pool discloses the external adjustment device of claim 33.
Pool discloses the display configured to communicate messages to an operator of the external adjustment device (display 1081 of PLC 1080; Fig. 14; para. [0120]).
Pool does not specifically teach wherein the information communicated to the user comprises a speed of rotation of one or more of: the at least one magnet and the permanent magnet of the adjustable implant.
However, Pool does disclose wherein the controller is configured determine a speed of rotation of the magnets of the external adjustment device (light receiver 1178 of encoder 1175 used to determine rotational speed of external magnets 1134, 1136; para. [0104]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured Pool’s display to communicate information to the user that comprises a speed of rotation of the external and/or internal magnet(s), as claimed, because the operator would reasonably benefit from being able to view various types of clinically relevant data, including the speed of rotation of the at least one magnet and/or the magnet, as claimed, in order to better monitor operation of the external adjustment advice to inform and ensure proper adjustment of the implant. 

Allowable Subject Matter
Claims 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The following is a statement of reasons for the indication of allowable subject matter:
Claim 26 would be allowable for disclosing wherein the determination is made by transforming an acceleration array using a fast Fourier transform (FFT).
Bonnet et al. (US 2018/0271452 A1) teaches using a fast Fourier transform to analyze acceleration data from physical activity of a patient (see paragraphs [0046]-[0047]), where said analysis is used to obtain information relating to the physiological state of one or more organs (see paragraphs [0010]-[0011]).
Pathak et al. (US 2016/0242679 A1) teaches using a fast Fourier transform to transform acceleration data obtained from a device for sensing tremors in a human hand, where the transformed data is used to determine a dominant tremor frequency as well as the hand’s acceleration (see paragraphs [0019], [0039]).
Based on the configuration of the external adjustment devices disclosed by Quick (US 2015/0272471 A1) and Pool (US 2009/0112263 A1), as described above with regard to claims 20-25 and 27-37, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller to transform an acceleration array using an FFT in the claimed manner to determine a stalling state in the claimed manner.  Therefore, the combination of limitations is considered to be allowable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Roschak et al. (US 2017/0333080 A1) teaches an external remote controller for adjusting a bone reshaping implant. Cheng et al. (WO 2017/100774 A1) teaches an external adjust device for a distraction device. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA VICTORIA LITTLE whose telephone number is (571)272-6630. The examiner can normally be reached M-F 9a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571)272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA V. LITTLE/Examiner, Art Unit 3773                                                                                                                                                                                                        

/JAN CHRISTOPHER L MERENE/Primary Examiner, Art Unit 3773